DETAILED ACTION
1.	This office action is in response to the Application No. 16676639 filed on 11/07/2019. Claims 1-20 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 4, 5, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (US20170124025) in view of Xu et al. (US20180218257)

	Regarding claim 1, Gokmen teaches a method for forming a resistive processing unit (RPU) system, comprising: forming a plurality of RPU tiles; (The RPUs are connected between the row lines and the column lines with a resistive element at each crossing or cross-point. [0050]; RPUs 24 in the array [0041]. The Examiner notes that each RPU array as RPU tile)
	forming a plurality of RPU chips (analog RPU devices [0018].The Examiner notes that RPU chips are analog resistive devices)
	from the plurality of RPU tiles; (RPUs 24 in the array [0041]. The Examiner notes that each RPU array as RPU tile)
	forming a plurality of RPU compute nodes from the plurality of RPU chips; (analog RPU devices 24 are connected together to form a plurality of nodes, Fig. 4, … array 18 of nodes 16 [0034]) and
	connecting the plurality of RPU compute nodes forming a plurality of RPU supernodes (array 18 comprising a plurality of compute nodes are connected to each other to form a plurality of supernodes, Fig. 5)
	Gokmen does not explicitly teach connecting the plurality of RPU compute nodes by a high speed and low latency network,
	Xu teaches connecting the plurality of RPU compute nodes by a high speed and low latency network, (direct attached memory between multiple processing nodes 110 are globally addressable using the interconnect 140. In some examples, the interconnect 140 can be implemented using a communication network, such as InfiniBand, … globally addressable memory 120 is non-volatile, … Examples of non-volatile memory include memristors, non-volatile Resistive Random Access Memory (ReRAM) [0037])
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method of Gokmen to
incorporate the teachings of Xu for the benefit of a communication network that forms a direct network link between devices (Xu [0038]).

	Regarding claim 4, Modified Gokmen teaches the method of claim 1, Gokmen teaches wherein the plurality of RPU compute nodes (analog RPU devices 24 are connected together to form a plurality of nodes, Fig. 4, … array 18 of nodes 16 [0034]) comprise 
	a combination of virtualized hardware and software (The present embodiments may include a design for an integrated circuit chip, which may be created in a graphical computer programming language, and stored in a computer storage medium (such as a disk, tape, physical hard drive, or virtual hard drive such as in a storage access network [0030]; The neuromorphic device 10 may describe analog, digital, and/or mixed-mode analog/digital VLSI and software systems that implement models of neural systems [0034])

	Regarding claim 5, Modified Gokmen teaches the method of claim 1, Gokmen teaches wherein the plurality of RPU compute nodes comprise physical hardware and software (The present embodiments may include a design for an integrated circuit chip, which may be created in a graphical computer programming language, and stored in a computer storage medium (such as a disk, tape, physical hard drive)[0030]; The neuromorphic device 10 may describe analog, digital, and/or mixed-mode analog/digital VLSI and software systems that implement models of neural systems [0034])

	Regarding claim 9, Gokmen teaches an RPU system, comprising: a plurality of RPU tiles; (The RPUs are connected between the row lines and the column lines with a resistive element at each crossing or cross-point. [0050]; RPUs 24 in the array [0041]. The Examiner notes that each RPU array as RPU tile)
	a plurality of RPU chips, (analog RPU devices [0018]. The Examiner notes that RPU chips are analog resistive devices)
	wherein each RPU chip comprises the plurality of RPU tiles; (RPUs 24 in the array [0041]. The Examiner notes that each RPU array as RPU tile)
	a plurality of RPU compute nodes, each RPU compute node having a plurality of RPU chips; (analog RPU devices 24 are connected to form a plurality of nodes, Fig. 4, … array 18 of nodes 16 [0034]) and
	a plurality of RPU supernodes, each RPU supernode being a collection of RPU compute nodes, (array 18 comprising a plurality of compute nodes are connected to each other to form a plurality of supernodes, Fig. 5)
	Gokmen does not explicitly teach wherein the collection of RPU compute nodes is connected by a high speed and low latency network 
	Xu teaches wherein the collection of RPU compute nodes is connected by a high speed and low latency network (direct attached memory between multiple processing nodes 110 are globally addressable using the interconnect 140. In some examples, the interconnect 140 can be implemented using a communication network, such as InfiniBand, … globally addressable memory 120 is non-volatile, … Examples of non-volatile memory include memristors, non-volatile Resistive Random Access Memory (ReRAM) [0037])
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method of Gokmen to
incorporate the teachings of Xu for the benefit of a communication network that forms a direct network link between devices (Xu [0038]).

	Regarding claim 13, Modified Gokmen teaches the RPU system of claim 9, Gokmen teaches wherein the plurality of RPU compute nodes analog RPU devices 24 are connected to form a plurality of nodes, Fig. 4, … array 18 of nodes 16 [0034]) comprise 
	 a combination of virtualized hardware and software. (The present embodiments may include a design for an integrated circuit chip, which may be created in a graphical computer programming language, and stored in a computer storage medium (such as a disk, tape, physical hard drive, or virtual hard drive such as in a storage access network [0030]; The neuromorphic device 10 may describe analog, digital, and/or mixed-mode analog/digital VLSI and software systems that implement models of neural systems [0034])

	Regarding claim 14, Modified Gokmen teaches the RPU system of claim 9, Gokmen teaches wherein the plurality of RPU compute nodes comprise physical hardware and software (The present embodiments may include a design for an integrated circuit chip, which may be created in a graphical computer programming language, and stored in a computer storage medium (such as a disk, tape, physical hard drive)[0030]; The neuromorphic device 10 may describe analog, digital, and/or mixed-mode analog/digital VLSI and software systems that implement models of neural systems [0034])

4.	Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (US20170124025) in view Xu et al. (US20180218257) and further in view of Gokmen et al. (US20170109626 hereinafter “Gokmen 626”)

	Regarding claim 2, Modified Gokmen teaches the method of claim 1, Gokmen 626 teaches wherein forming a plurality of RPU tiles further comprises: forming a set of conductive row wires; forming a set of conductive column wires configured to intersect the set of conductive row wires wherein each intersection is an active region having a conduction state; (Embodiments are further directed to a trainable crossbar array having a set of conductive row wires and a set of conductive column wires configured to form a plurality of crosspoints at intersections between the set of conductive row wires and the set of conductive column wires [0018]) 
	configuring the active regions of each of the plurality of RPU tiles to locally perform a data storage operation of an artificial neural network training methodology; and configuring the active regions of each of the plurality of RPU tiles to locally perform a data processing operation of the artificial neural network training methodology (The RPU is configured to locally perform data storage operations and locally perform data processing operations, wherein both the local data storage operations and the local data processing operations are part of a training methodology applied to the trainable crossbar array [0018])
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method of Gokmen to
incorporate the teachings of Gokmen 626 for the benefit of providing simple crosspoint devices that keep power consumption within an acceptable range, as well as accelerate the speed and efficiency of training ANN architectures, would improve overall ANN performance and allow a broader range of ANN applications (Gokmen 626 [0009])

	Regarding claim 10, Modified Gokmen teaches the RPU system of claim 9, Gokmen 626 teaches wherein each of the plurality of RPU tiles further comprises:
a trainable crossbar array of fully connected layers comprising a set of conductive row wires and a set of conductive column wires formed to intersect the set of conductive row wires, wherein each intersection is an active region having a conduction state. (Embodiments are further directed to a trainable crossbar array having a set of conductive row wires and a set of conductive column wires configured to form a plurality of crosspoints at intersections between the set of conductive row wires and the set of conductive column wires [0018])
	The same motivation to combine dependent claim 2 applies here.

	Regarding claim 11, Modified Gokmen teaches the RPU system of claim 10, Gokmen 626 wherein the active region performs a data storage operation of an artificial neural network training methodology locally on the RPU tile; (The method further includes configuring the RPU to locally perform a data storage operation of a training methodology applied to the trainable crossbar array [0025]; FIG. 16 depicts aspects of developing, training and using an ANN architecture comprising crossbar arrays of two-terminal, non-liner RPUs according to the present disclosure [0048]) and
	wherein the active region performs a data processing operation of the artificial neural network training methodology local on the RPU tile (configuring the RPU to locally perform a data processing operation of the training methodology [0025]; FIG. 16 depicts aspects of developing, training and using an ANN architecture comprising crossbar arrays of two-terminal, non-liner RPUs according to the present disclosure [0048])
	The same motivation to combine dependent claim 2 applies here.

5.	Claims 3, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (US20170124025) in view Xu et al. (US20180218257) and further in view of Gokmen et al (US20180253642 hereinafter “Gokmen 642”)

	Regarding claim 3, Modified Gokmen teaches the method of claim 1, Gokmen teaches wherein forming the plurality of RPU chips further comprises: forming the plurality of RPU tiles; (The RPUs are connected between the row lines and the column lines with a resistive element at each crossing or cross-point. [0050]; RPUs 24 in the array [0041]. The Examiner notes that each RPU array as RPU tile)
	Modified Gokmen does not explicitly teach configuring a non-linear function; configuring a non-linear bus between each of the plurality of RPU tiles and the non-linear function; and configuring a communication path between each RPU chip and computing components external to the RPU chip.
	Gokmen 642 teaches configuring a non-linear function; (As shown in FIG. 5C, the signals from an RPU tile are directed toward a non-linear function (NLF) circuit that calculates either activation functions (i.e., sigmoid, softmax) [0096])
	configuring a non-linear bus between each of the plurality of RPU tiles and the non-linear function; and configuring a communication path between each RPU chip and computing components external to the RPU chip (Particularly, FIG. 5C is a schematic of the architecture for an accelerator RPU chip. RPU tiles are located on the bottom, NLF digital compute circuits are on the top, on-chip communication is provided by a bus or NoC (network on chip), and off-chip communication relies on I/O circuits [0096])
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method of Gokmen to
incorporate the teachings of Gokmen 642 for the benefit of crossbar arrays which are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architecture (Gokmen 642 [0004])

	Regarding claim 6, Modified Gokmen teaches the method of claim 1, Gokmen 642  teaches further comprising: computing a first matrix result vector forward from an input layer through each layer of a matrix to an output layer of the matrix; (After the result of a vector-matrix multiplication is computed, an independent random noise is added to each element of the resulting vector [0085]; The forward and backward cycles mainly involve computing vector-matrix multiplication in forward and backward directions… In forward cycle, stored conductance values in the crossbar array form a matrix, where the input vector is transmitted as voltage pulses through each of the input rows [0058]; It is noted that all three cycles (e.g., forward, backward, and update cycles) on the RPU array are similar for both convolutional and fully connected layers [0107])
	computing a second matrix result vector backward from the output layer through each layer of the matrix to the input layer of the matrix; (In a backward cycle, when voltage pulses are supplied from columns as an input, then the vector-matrix product is computed on the transpose of a matrix [0058]; It is noted that all three cycles (e.g., forward, backward, and update cycles) on the RPU array are similar for both convolutional and fully connected layers [0107]) and
	updating a weight matrix using an outer product of the first matrix result vector and the second matrix result vector. (The weight update includes calculating a vector-vector outer product which consists of a multiplication operation and an incremental weight update to be performed locally at each cross-point as illustrated in FIG. 1A [0059])
	The same motivation to combine dependent claim 3 applies here.

	Regarding claim 12, Modified Gokmen teaches the RPU system of claim 9, Gokmen teaches wherein the plurality of RPU chips further comprises: the plurality of RPU tiles; (The RPUs are connected between the row lines and the column lines with a resistive element at each crossing or cross-point. [0050]; RPUs 24 in the array [0041]. The Examiner notes that each RPU array as RPU tile)
	Modified Gokmen does not explicitly teach a non-linear function; a non-linear bus between each of the plurality of RPU tiles and the non-linear function; and a communication path between each RPU chip and computing components external to each of the plurality of RPU chips.
	Gokmen 642 teaches a non-linear function; (As shown in FIG. 5C, the signals from an RPU tile are directed toward a non-linear function (NLF) circuit that calculates either activation functions (i.e., sigmoid, softmax) [0096])
	a non-linear bus between each of the plurality of RPU tiles and the non-linear function; and a communication path between each RPU chip and computing components external to each of the plurality of RPU chips. (Particularly, FIG. 5C is a schematic of the architecture for an accelerator RPU chip. RPU tiles are located on the bottom, NLF digital compute circuits are on the top, on-chip communication is provided by a bus or NoC (network on chip), and off-chip communication relies on I/O circuits [0096])
	The same motivation to combine dependent claim 3 applies here.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (US20170124025) in view Xu et al. (US20180218257) in view of Gokmen et al (US20180253642 hereinafter “Gokmen 642”) in view of Gokmen et al. (US20170109626 hereinafter “Gokmen 626”) and further in view of Ardestani et al. (US20180113649)

	Regarding claim 7, Modified Gokmen teaches the method of claim 6, Modified Gokmen does not explicitly teach wherein computing the first matrix result vector, computing the second matrix result vector, and the updating the weight matrix are performed asynchronously in pipeline paralleled fashion 
	Gokmen 626 teaches wherein computing the first matrix result vector, computing the second matrix result vector (Thus, array 800 computes the forward matrix multiplication by multiplying the values stored in the RPUs by the row wire inputs, which are defined by voltages V1, V2, V3. The backward matrix multiplication is very similar [0082]) and
	the updating the weight matrix are performed asynchronously in pipeline paralleled fashion (For weight updates … and the conductance values stored in the relevant RPU devices all update in parallel. Accordingly, the multiplication and addition operations required to perform weight updates are performed locally at each RPU 820 of array 800 using the RPU device itself plus the relevant row or column wire of array 800 [0082]; The Examiner notes that storing the weight matrix locally, allows computations that are pipeline parallel and asynchronous)
	The same motivation to combine dependent claim 2 applies here.
	Ardestani teaches the weight matrix are performed in pipeline paralleled fashion (To balance the pipeline, the resources allocated to layer i−1 may be doubled by replicating the synaptic weights representing the kernel(s) for layer i−1 in a different array so that two different input vectors can be processed in parallel to produce two output values in one cycle [0047])
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method of Modified Gokmen to incorporate the teachings of Ardestani for the benefit of processing apparatus 400 comprising a plurality of processing units 402, wherein each of the processing units 402 comprises a plurality of resistive memory arrays 404 [0028] for the use of arrays of such devices has been proposed for carrying out logical operations, for example in the context of ‘deep learning’ applications (Ardestani [0001])

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (US20170124025) in view Xu et al. (US20180218257) in view of Gokmen et al (US20180253642 hereinafter “Gokmen 642”) and further in view of Gokmen et al. (US20170109626 hereinafter “Gokmen 626”)

	Regarding claim 8, Modified Gokmen teaches the method of claim 6, Modified Gokmen does not explicitly teach wherein computing the first matrix result vector, computing the second matrix result vector, and the updating the weight matrix are each an atomic operation. 
	Gokmen 626 teaches wherein computing the first matrix result vector, computing the second matrix result vector, (The weights are in the form of a matrix. As data moves forward through the network, vector matrix multiplications are performed, … The output neurons/nodes evaluate the classification error, and then propagate this classification error back in a manner similar to the forward pass, which results in a vector matrix multiplication being performed in the opposite direction [0097]) and 
	the updating the weight matrix are each an atomic operation (For each data set, when the forward pass and backward pass are completed, a weight update is performed [0097]) 
	The same motivation to combine dependent claim 2 applies here.

8.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al (US20180253642 hereinafter “Gokmen 642”) in view of Gokmen et al. (US20170109626 hereinafter “Gokmen 626”)

	Regarding claim 15, Gokmen 642 teaches the computer program product for training an RPU system, (embodiments perform neural network training with RPU device [0047]) comprising 
	a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code when executed on a computer causes the computer to: (These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions [0125])
	compute a vector matrix multiplication; (The forward and backward cycles mainly involve computing vector-matrix multiplication in forward and backward directions. [0058])
	perform non-linear activation on the computed vector matrix; (As shown in FIG. 5C, the signals from an RPU tile are directed toward a non-linear function (NLF) circuit that calculates either activation functions (i.e., sigmoid, softmax) and their derivatives as well as arithmetical operations (i.e., multiplication) depending on cycle type (e.g., backward cycle, forward cycle, or update cycle) and on position of corresponding layer [0096])
	based on reaching a last input layer, perform backpropagation of the matrix; and update a weight matrix. (The backpropagation algorithm is composed of three cycles. The three cycles are forward, backward, and weight update which are repeated many times until a convergence criterion is met. The forward and backward cycles mainly involve computing vector-matrix multiplication in forward and backward directions [0058])
	Gokmen 642 does not explicitly teach receive at an input layer an activation value from an external source;
	Gokmen 626 teaches receive at an input layer an activation value from an external source; (each input layer node 302, 304, 306 of ANN 300 receives inputs x1, x2, x3 directly from a source [0061], Fig. 3.  The Examiner notes that the source is external to the input layer)
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method of Gokmen 642 to incorporate the teachings of Gokmen 626 for the benefit of providing simple crosspoint devices that keep power consumption within an acceptable range, as well as accelerate the speed and efficiency of training ANN architectures, would improve overall ANN performance and allow a broader range of ANN applications (Gokmen 626 [0009])

	Regarding claim 16, Modified Gokmen 642 teaches the computer program product of claim 15, further comprising: program instructions to compute a first matrix result vector forward (After the result of a vector-matrix multiplication is computed, an independent random noise is added to each element of the resulting vector [0085]; The forward and backward cycles mainly involve computing vector-matrix multiplication in forward and backward directions… In forward cycle, stored conductance values in the crossbar array form a matrix, where the input vector is transmitted as voltage pulses through each of the input rows [0058]; It is noted that all three cycles (e.g., forward, backward, and update cycles) on the RPU array are similar for both convolutional and fully connected layers [0107])
	program instructions to compute a second matrix result vector backward from the output layer through each layer of the matrix to the input layer of the matrix; (In a backward cycle, when voltage pulses are supplied from columns as an input, then the vector-matrix product is computed on the transpose of a matrix [0058]; It is noted that all three cycles (e.g., forward, backward, and update cycles) on the RPU array are similar for both convolutional and fully connected layers [0107]) 	and program instructions to update a weight matrix using an outer product of the first matrix result vector and the second matrix result vector (The weight update includes calculating a vector-vector outer product which consists of a multiplication operation and an incremental weight update to be performed locally at each cross-point as illustrated in FIG. 1A [0059])
	Gokmen 626 teaches from an input layer through each layer of a matrix to an output layer of the matrix; (Each hidden layer node 308, 310, 312, 314 receives its inputs from all input layer nodes 302, 304, 306 according to the connection strengths associated with the relevant connection pathways. Thus, in hidden layer node 308, y4=f(m1*y1+m5*y2+m9*y3), wherein * represents a multiplication. A similar connection strength multiplication and node summation is performed for hidden layer nodes 310, 312, 314 and output layer nodes 316, 318, as shown by the equations defining functions y5 to y9 depicted at the bottom of FIG. 3 [0061])
	The same motivation to combine independent claim 15 applies here.

	Regarding claim 17, Modified Gokmen 642 teaches the computer program product of claim 16, Gokmen 626 teaches further comprising asynchronous and parallel computation of the first matrix result vector, the second matrix result vector, and the updating of the weight matrix (Thus, array 800 computes the forward matrix multiplication by multiplying the values stored in the RPUs by the row wire inputs, which are defined by voltages V1, V2, V3. The backward matrix multiplication is very similar … For weight updates … and the conductance values stored in the relevant RPU devices all update in parallel. Accordingly, the multiplication and addition operations required to perform weight updates are performed locally at each RPU 820 of array 800 using the RPU device itself plus the relevant row or column wire of array 800 [0082]; The Examiner notes that storing the weight matrix locally, allows computations that are pipeline parallel and asynchronous [0082])
	The same motivation to combine independent claim 15 applies here.

	Regarding claim 18, Modified Gokmen 642 teaches the computer program product of claim 16, Gokmen 626 teaches wherein the first matrix result vector computing, the second matrix result vector computing, (The weights are in the form of a matrix. As data moves forward through the network, vector matrix multiplications are performed, … The output neurons/nodes evaluate the classification error, and then propagate this classification error back in a manner similar to the forward pass, which results in a vector matrix multiplication being performed in the opposite direction [0097]) and 
	the weight matrix updating are each an atomic operation. (For each data set, when the forward pass and backward pass are completed, a weight update is performed [0097]) 
	The same motivation to combine independent claim 15 applies here.

	Regarding claim 19, Modified Gokmen 642 teaches the computer program product of claim 15, Gokmen 626 teaches wherein the active region performs a data storage operation of an artificial neural network training methodology locally on the RPU tile (The method further includes configuring the RPU to locally perform a data storage operation of a training methodology applied to the trainable crossbar array [0025]; FIG. 16 depicts aspects of developing, training and using an ANN architecture comprising crossbar arrays of two-terminal, non-liner RPUs according to the present disclosure [0048])

	Regarding claim 20, Modified Gokmen 642 teaches the computer program product of claim 15, Gokmen 626 teaches wherein the active region performs a data processing operation of the artificial neural network training methodology local on the RPU tile (configuring the RPU to locally perform a data processing operation of the training methodology [0025]; FIG. 16 depicts aspects of developing, training and using an ANN architecture comprising crossbar arrays of two-terminal, non-liner RPUs according to the present disclosure [0048])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121